DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4 March 2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in German on 20 December 2018. It is noted, however, that applicant has not filed a certified copy of the DE 10 2018 133175.4 application as required by 37 CFR 1.55. [Applicant has filed DE 10 2018 133176.2 but claims priority to the ‘175.4 application.]

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the state of the passenger" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The recitation of “attentive” and “inattentive” states further confuses the issue (does “the state” refer to one of these states?).  Additionally, the claim recites a “camera, which detects the state” and “means for distinguishing… the… state.”  It is unclear how these operations would differ, especially given the issue with the “states” noted above (i.e. if the camera can detect the state, what further operation provides “distinguishing?”).
Claim 2 defines states for the power supply station based on a detectable state of the portable electrical device, but then recites that the power supply station state is based on the passenger’s state of attention.  It is unclear how the various states are intended to relate.
Claims 2-11 are deemed indefinite because they are dependent on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royster et al. (US Patent Number 8892792).
Regarding claim 1, Royster discloses a supervision system for an aircraft for monitoring the safe charging of a portable electrical device of a passenger (it would at least be broadly capable of such an operation), who may be in an attentive state or in an inattentive state, comprising: a seat (170) for the passenger; a power supply station (at 180 for instance), which is assigned to the seat and which is configured to supply a portable electrical device with electrical power; a portable electrical device (184 and/or 820) connected to the power supply station; a camera (of 820 for instance), which detects the state of the passenger situated on the seat (see the paragraph bridging columns 12 and 13); and means for distinguishing whether the passenger is in the attentive or inattentive state (see the paragraph noted above; the description of the camera/system being used for expression detection, etc. is viewed as meeting these limitations at least as best understood).
Regarding claims 9 and 11, Royster further discloses the power supply station is an outlet, as well as an aircraft comprising a supervision system as claimed (the arrangement is described as an “in-flight” system and refers to various aircraft components; as such, an aircraft is viewed as at least inherently disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royster.
Regarding claim 3, Royster discloses a system as explained above including altering various functionalities based on a variety of inputs including passenger state, but may not explicitly describe powering the power supply station based on a passenger state.  However, as duplication and rearrangement of features requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide power control based on passenger state as claimed based on normal variation to improve user safety and convenience.
Regarding claims 8 and 10, Royster discloses a system as explained above and would seem to necessarily provide image processing software (such would be necessary to provide the facial recognition, expression detection, etc. as described), but disclosure of image processing software and wireless power supply may not be explicit.  Both are old and well-known in the art however, and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide image processing software and wireless power supply as claimed because this could improve user safety and convenience.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royster in view of Couleaud et al. (US Patent Number 9852355).  Royster discloses a system as explained above but may not clearly disclose a monitor.  Couleaud discloses a related device including a camera integrated into an IFE monitor.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a monitor and camera integration as taught by Couleaud in Royster’s arrangement because this could provide better functionality, convenience, and features for various users.

Allowable Subject Matter
Claims 2, 4, and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636